











August 10, 2016


Mr. Ray Bingham








Dear Ray,


We are pleased to extend this offer of employment to you for the position of
Executive Chairman. Effective on Wednesday, August 10, 2016, if accepted, you
will assume the duties of that role as well as other duties and responsibilities
as may be assigned to you from time to time by the Board of Directors of the
Company.


In consideration for all services rendered by you in such employment, you will
be paid based on an annual salary of $390,000.00. Salary payments will be made
bi-weekly. During your employment, you shall be entitled to participate in the
Company's employee fringe benefit programs, stock purchase and 401(k) plans to
the extent of your eligibility.


You will be a participant in the Cypress Incentive Program (CIP). Effective
immediately your target incentive will be 125% of your base salary. Your actual
incentive will be based on both company and individual performance.


Subject to the approval of the Board of Directors, you will receive an equity
grant valued at $1,500,000.00 dollars in restricted stock units (RSUs) under the
Spansion 2010 Stock Plan. Your award will vest quarterly in equal installments
over three years. Effective during the February 2017 executive grant cycle you
will receive an additional $3,000,000.00 dollars’ worth of equity. The vesting
schedule as well as the vesting criteria will be determined at the time of grant
in the discretion of the Board.


As a Cypress employee, you are required to follow all of Cypress’s
specifications, policies, and practices. Among many other things, this includes
(but is not limited to) your responsibility to follow Cypress’ Code of Business
Conduct and Ethics.


If your employment is terminated involuntarily, by the Company other than for
Cause (as defined below) (and not due to your death or disability) or by you
pursuant to a Voluntary Termination for Good Reason (as defined below) and you
execute and do not revoke a general release of claims (which release is
satisfactory to the Company in the Company’s sole discretion) against the
Company and its affiliates within 60 days after the date of your termination of
employment, then the Company shall provide you with the benefits set forth
below:


(i) Cash Award. A lump sum payment in an amount equal to the sum of: (x) your
monthly base salary immediately prior to such employment termination multiplied
by twenty-four months (24) (without regard to any reduction in base salary that
may have served as the basis for Voluntary Termination for Good Reason; and (y)
your target annual CIP bonus amount for twenty-four months, in addition to any
other earned but unpaid compensation due through the





--------------------------------------------------------------------------------







date of such termination (without regard to any reduction in target annual cash
bonus opportunity that may have served as the basis for Voluntary Termination
for Good Reason).


Notwithstanding the above, you shall not be paid any pro-rated bonus to date
which has not otherwise been earned and paid on the date of termination of
employment, but instead shall only get two years of bonus as described in (y)
above. This lump sum payment is to be paid on the sixtieth (60th) day after the
effective date of the employment termination.


(ii) Acceleration of Vesting of Equity Awards; Exercise Period. All vesting for
(A) outstanding options to purchase the common stock of the Company or any
affiliate of the Company granted under any equity plan of the Company or
affiliate of the Company then held by you, (B) restricted stock granted under
any equity plan of the Company or affiliate of the Company then held by you and
(C) other equity and equity equivalent awards granted under any equity plan of
the Company or affiliate of the Company then held by you shall be accelerated in
full effective as of the sixtieth (60th) day after the effective date of the
employment termination and, where applicable, shall remain exercisable for such
period of time following termination of employment as provided for by the
specific agreements governing each such award; provided that, notwithstanding
any provision in the Agreement or the award agreement to the contrary, if your
termination occurs pursuant to this Section (ii), then any vested options
(including, but not limited to, options accelerated pursuant to this Section
(ii), shall be exercisable for up to twelve (12) months following such
termination (or until the original expiration date of such options, if earlier).


(iii) Benefits Continuation. For twenty-four (24) months following the effective
date of the employment termination, the Company shall pay directly, on your
behalf, or reimburse you, at the your option, for premium costs incurred by you
and your dependents for continued health, dental, vision, and EAP coverage under
the applicable plans maintained by the Company.


For purposes of this letter, “Cause” means any of the following acts committed
by you: (i) theft, dishonesty or falsification of any employment or Company
records that is not trivial in nature; (ii) malicious or reckless disclosure of
the Company’s confidential or proprietary information; (iii) commission of any
immoral or illegal act or any gross or willful misconduct, where a majority of
the disinterested members of the Board reasonably determines that such act or
misconduct has (A) seriously undermined the ability of the Board or the
Company’s management to entrust you with important matters or otherwise work
effectively with you, (B) contributed to the Company’s loss of significant
revenues or business opportunities, or (C) significantly and detrimentally
effected the business or reputation of the Company or any of its subsidiaries;
and/or (iv) the willful failure or refusal by you to follow the reasonable and
lawful directives of the Board, provided such failure or refusal continues after
your receipt of reasonable notice in writing of such failure or refusal and an
opportunity of not less than fifteen (15) days to correct the problem. For
purposes of this Agreement, no act or failure to act shall be deemed willful
unless done, or failed to be done, intentionally and in bad faith.


For purposes of this letter, “Voluntary Termination for Good Reason” means you
voluntarily resign from employment with the Company within ninety (90) days of
one or more of the







--------------------------------------------------------------------------------











following events which occurs without your consent and which remains uncured
thirty (30) days after your delivery to the Company of written notice thereof:


(i) a material reduction in your duties, authority and responsibilities;


(ii) a material reduction by the Company in your base salary or target annual
cash incentive bonus, in either case as in effect immediately prior to such
reduction;


(iii) the Company’s material breach of any of its obligations under this
Agreement or any offer letter or employment agreement between the Company and
you, and


(iv) your relocation without your written consent, to a facility or location
fifty (50) miles from the Company’s current headquarters in San Jose, CA.


As a Cypress employee, you are required to follow all of Cypress’s
specifications, policies, and practices. Among many other things, this includes
(but is not limited to) your responsibility to follow Cypress’ Code of Business
Conduct and Ethics.


Your employment with Cypress will be at-will. This means that both you and
Cypress can end your employment at any time, whether or not there is cause or
notice. No one other than the Executive Vice President of Human Resources has
the authority to change this arrangement or to make any agreement contrary to
this. Any such agreement must be in writing, must be signed by the Executive
Vice President of Human Resources and must express a clear intent to alter the
at-will nature of your employment relationship.




Very truly yours,
 
 
 
/s/ CARMINE RENZULLI
 
 
 
 
 
Carmine Renzulli
 
Executive Vice President & CHRO
 
 
 



I accept Cypress’s offer and agree to all of the terms described in this letter:




Signature __/s/ H. RAYMOND BINGHAM________


Date ______8/11/16_________________________











